DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The term ‘substantially’ is not disclosed in the original specification.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claims 1, 14 and 16 are rejected under 35 U.S.C. 112, second paragraph, as being
indefinite for failing to particularly point out and distinctly claim the subject matter which
applicant regards as the invention. The difference between ‘substantially equal’ and ‘equal’ is
unclear. For purposes of examination, the phrase ‘substantially equal’ will be interpreted to mean
“150 — 175 MPa.’




Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 1, 5— 12, 14, 16 and 19 – 20 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Billion et al (EP 595701; English translation) in view of Shanklin et al (U.S
Patent No. 4,537,016).
With regard to Claims 1 and 14, Billion et al disclose a film having three layers and
comprising a core layer and two skin layers (page 7, lines 5 — 10); the skin layers have a
modulus of between 200 and 600 MPa (page 10, lines 2 — 7) and the core layer has a modulus
of 150 MPa (page 10, lines 18 — 20) and is POE or a mixture of POE with another polymer
(page 10, lines 21 — 23); a core layer that is POE only, and that therefore consists of POE, and that therefore consists essentially of POE, is therefore disclosed; the layers are coextruded (page
13, lines 19 — 21). However, the claimed aspect of the layers being ‘coextruded’ is directed to a
product — by — process limitation. Therefore, if the product in the claim is the same as the prior
art, the claim is unpatentable even though the prior art product was made by a different process.
MPEP 2113. Although the disclosed range of modulus of the skin layers is not identical to the
claimed range, the disclosed range overlaps the claimed range. It would have been obvious for
one of ordinary skill in the art to provide for any amount within the disclosed range, including
those amounts that overlap the claimed range. MPEP 2144.05. Although a polyethylene material
is not explicitly disclosed, it would have been obvious for one of ordinary skill in the art to
provide for a polyethylene material, as a POE is disclosed. Billion et al fail to disclose a flexible
bag.
Shanklin et al teach that it is well — known in the art to provide a bag, comprising a film,
using a form fill seal wrapping machine, for the purpose of forming a tight skinned package
(column 1, lines 5 — 19).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
bag in order to obtain a tight skinned package as taught by Shanklin et al. The film disclosed by
Billion et al has flexibility (elasticity; page 12, lines 17 — 20) and is shrinkable (page 6, lines 2 -
4), and is therefore dimensionally stable, following shrinkage, for transportation and storage.
With regard to Claim 5, the core layer disclosed by Billion et al has a thickness of 10
micrometers and the skin layers each have a thickness of 1.5 micrometers (page 18, lines 1 —
20).
With regard to Claims 6 — 12, the first skin layer and the second layer disclosed
by Billion et al comprise linear low density polyethylene (page 18, lines 1 — 20).
With regard to Claims 16 and 19 – 20, Billion et al fail to disclose a flexible bag
comprising a front panel and a back panel having an inner surface opposite an outer surface and
a plurality of seals joining the front panel to the back panel to define a fluid cavity, the front
panel and the back panel comprising the film. However, the film is sealable because the skin
layers are sealable (page 13, lines 12 — 16). It would have been obvious for one of ordinary skill
in the art to provide for a flexible bag comprising a front panel and a back panel having an inner
surface opposite the outer surface and a plurality of seals joining the front panel to the back panel
to define a fluid cavity, the front panel and the back panel comprising the film, as the film is
sealable.

7. 	Claims 4 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Billion et
al (EP 595701; English translation) in view of Shanklin et al (U.S Patent No. 4,537,016) and
further in view of Li et al (U.S. Patent Application Publication No. 2010/0087602 A1).
Billion et al and Shanklin et al disclose a film as discussed above. With regard to Claims
4 and 18, Billion et al and Shanklin et al fail to disclose a core layer having a density of less than
or equal to 0.916 g/cc.
Li et al teach a film (paragraph 0057) comprising polyolefin elastomer (rubber; paragraph
0022) having a density of 0.905 g/cc (paragraph 0026) for the purpose of obtaining toughness and opaqueness (paragraph 0068).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
density of 0.905 g/cc in order to obtain toughness and opaqueness as taught by Li et al.



ANSWERS TO APPLICANT’S ARGUMENTS
8.	Applicant’s arguments regarding the  rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below
Applicant argues, on page 7 of the remarks dated March 16, 2022, that the term ‘substantially’ is in the claims of many patents, but not the description.
However, it is unclear if the patents exactly define the term in the description, although the term is not used.
Applicant also argues, on page 8, that one of ordinary skill in the art would understand that the term ‘substantially’ is intended to allow for small deviations.
However, the exact definition of ‘small’ is unclear.
Applicant also argues, on page 9, that the phrase ‘In the case of films which contain only a small proportion of linear low density polyethylene’ means that the core layer of Billion et al  does not consist essentially of a polyethylene material.
However, no page is cited for the phrase ‘In the case of films which contain only a small proportion of linear low density polyethylene.’ Furthermore, any layer that comprises a polyethylene consists of, and therefore consists essentially of, a polyethylene material.
Applicant also argues, on page 10, that the previous Action does not state why one of ordinary skill in the art would substitute polyethylene for a POE.
However, the previous Action states only that it would have been obvious for one of ordinary skill in the art to provide for a POE that is polyethylene, since POE is a polyolefin and polyethylene is a polyolefin. A substitution is therefore not necessary.
Applicant also argues, on page 11, that the use of the shrinkable film to form a bag for hot filling would result in the shrinkage of the bag, unless the bag was shrunk before filling, which is an additional process step.
However, it is not clear that the invention of Shanklin et al is limited to hot filling. Furthermore, filling of the bag with a solid article that is hot would result in shrinkage around the article, resulting in a tight fit of the bag around the article.


9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782